PER CURIAM.
Astaldi Construction Corp. appeals from a final judgment entered on a jury verdict in a breach of contract action. We affirm.
Astaldi was the general contractor on six projects; M. Held Plumbing was the subcontractor on these projects. Disputes arose between the parties and eventually led to Held suing the contractor for breach of contract and improper termination.
After lengthy discovery, the case went to trial. The jury specifically found that the contractor had breached the agreements on all projects, and awarded Held damages to-talling $973,422.04. The trial court entered a final judgment pursuant to the jury verdict.
We affirm the final judgment because the verdict on all issues submitted to the jury for consideration is supported by substantial' competent evidence. See Travelers Indem. Co. v. Florida Rock & Sand Co., 682 So.2d 579 (Fla. 3d DCA 1996) (affirming judgment based on jury verdict that was supported by substantial competent evidence); Archilla v. President Supermarket, Inc., 654 So.2d 588 (Fla. 3d DCA 1995) (same).
We further hold that the trial court did not abuse its discretion with regards to the evi-dentiary rulings challenged on appeal. See Abamar Housing & Dev., Inc. v. Lisa Daly Lady Decor, Inc., 698 So.2d 276, 278 (Fla. 3d DCA) (inadvertent disclosure of “attorney-client privileged documents” does not constitute a waiver of that privilege), review denied, 704 So.2d 520 (Fla.1997).
AFFIRMED.